TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00015-CR



                                Ronald Lee Verdi, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-11-0505-SA, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Robert Lee Verdi, Jr. was charged with aggravated sexual assault of a

child, a first degree felony. Tex. Penal Code § 22.021(a)(2)(B). Verdi pleaded guilty to the offense,

and the trial court placed him on probation for six years. In July 2014, the State filed a motion to

revoke Verdi’s probation based on eight violations of his probation. Verdi admitted that four of the

alleged violations were true and, after a bench trial, the trial court found that six of the alleged

violations were true. The trial court revoked Verdi’s probation and assessed punishment at 50 years’

confinement in the Texas Department of Criminal Justice–Institutional Division.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75, 86–87 (1988).

               Appellant’s counsel has represented to the Court that he has provided copies of the

motion and the brief to the appellant; advised the appellant of his right to examine the appellate

record and file a pro se brief; and provided the appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We

have not received a pro se brief from the appellant.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that

the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: November 20, 2015

Do Not Publish




                                                  2